Name: Commission Regulation (EC) No 1549/94 of 30 June 1994 amending Regulations (EEC) No 388/92, (EEC) No 1727/92 and (EEC) No 1728/92 laying down detailed implementing rules for the specific measures for supplying the French overseas departments, the Azores, Madeira and the Canary Islands with cereal products
 Type: Regulation
 Subject Matter: plant product;  regions of EU Member States;  trade;  overseas countries and territories
 Date Published: nan

 Avis juridique important|31994R1549Commission Regulation (EC) No 1549/94 of 30 June 1994 amending Regulations (EEC) No 388/92, (EEC) No 1727/92 and (EEC) No 1728/92 laying down detailed implementing rules for the specific measures for supplying the French overseas departments, the Azores, Madeira and the Canary Islands with cereal products Official Journal L 166 , 01/07/1994 P. 0041 - 0042 Finnish special edition: Chapter 3 Volume 58 P. 0202 Swedish special edition: Chapter 3 Volume 58 P. 0202 COMMISSION REGULATION (EC) No 1549/94 of 30 June 1994 amending Regulations (EEC) No 388/92, (EEC) No 1727/92 and (EEC) No 1728/92 laying down detailed implementing rules for the specific measures for supplying the French overseas departments, the Azores, Madeira and the Canary Islands with cereal productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 2 (6) thereof, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (3), as last amended by Commission Regulation (EEC) No 1974/93 (4), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands relating to certain agricultural products (5), as last amended by Regulation (EEC) No 1974/93, and in particular Article 3 (4) thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (6), as amended by Commission Regulation (EEC) No 2193/93 (7), and in particular Article 26 (3) thereof, Whereas Article 6 of Commission Regulations (EEC) No 388/92 (8), as last amended by Regulation (EC) No 329/94 (9), (EEC) No 1727/92 (10), as last amended by Regulation (EC) No 1075/94 (11), and (EEC) No 1728/92 (12), as last amended by Regulation (EC) No 1157/94 (13), provides for the adjustment of the amount of aid granted on the basis of the difference in the threshold price of the cereal in question between the month in which aid certificates are applied for and the month in which each entry on the certificate has been made; whereas the entry on the certificate is made in accordance with Article 3 (6) of Commission Regulation (EEC) No 131/92 (14), as last amended by Regulation (EEC) No 2596/93 (15), as regards the French overseas departments and in accordance with Article 4 (7) of Commission Regulation (EEC) No 1695/92 (16), as last amended by Regulation (EEC) No 2596/93, and (EEC) No 1696/92 (17), as last amended by Regulation (EEC) No 2596/93, as regards the Canary Islands and the Azores and Madeira respectively; whereas the entry on the 'aid' certificate is made at the destination by the local authorities on presentation of the products to which it refers; Whereas there is a significant reduction in common prices with effect from the 1993/94 marketing year; whereas as a result of the time needed for consignments to reach the French overseas departments, the Azores, Madeira and the Canary Islands from the continental part of the Community, this adjustment is likely to penalize operators having supply commitments at the end of the marketing year; whereas it is therefore vital to derogate from these provisions in order to facilitate the transition from the 1993/94 to the 1994/95 marketing year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The adjustment provided for in Article 6 of Regulations (EEC) No 388/92, (EEC) No 1727/92 and (EEC) No 1728/92 shall not apply if the operator provides proof to the satisfaction of the competent authorities in the destination region that the cereals and cereal products other than maize and sorghum presented for entry on the aid certificate were dispatched prior to 1 July 1994, or, in the case of maize or sorghum before 1 October 1994. Proof shall be provided by the bill of lading or another transport document presenting sufficient guarantee, duly drawn up at the time of dispatch. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 356, 24. 12. 1991, p. 1. (2) OJ No L 378, 23. 12. 1992, p. 23. (3) OJ No L 173, 27. 6. 1992, p. 1. (4) OJ No L 180, 23. 7. 1993, p. 26. (5) OJ No L 173, 27. 6. 1992, p. 13. (6) OJ No L 181, 1. 7. 1992, p. 21. (7) OJ No L 196, 5. 8. 1993, p. 22. (8) OJ No L 43, 19. 2. 1992, p. 16. (9) OJ No L 42, 15. 2. 1994, p. 3. (10) OJ No L 179, 1. 7. 1992, p. 101. (11) OJ No L 120, 11. 5. 1994, p. 1. (12) OJ No L 179, 1. 7. 1992, p. 104. (13) OJ No L 130, 21. 5. 1994, p. 9. (14) OJ No L 15, 22. 1. 1992, p. 13. (15) OJ No L 238, 23. 9. 1993, p. 24. (16) OJ No L 179, 1. 7. 1992, p. 1. (17) OJ No L 179, 1. 7. 1992, p. 6.